DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.
 	The amendments filed on 10/13/2020 are acknowledged and have been fully considered.  Claims 1, 4-5, 7-17, 22-44 and 59-71 are pending.  Claims 1, 17, 62 and 70-71 are amended.  Claim 3 is cancelled.  Claims 2, 6, 18-21 and 45-58 were previously cancelled.
Response to Amendment
The previous rejections of claim 3 are moot in light of the cancellation of the claims in amendments filed on 04/28/2021.
The previous objections to claims 70 and 71 for containing redundant phrases are withdrawn in light of the amendments to the claims filed on 04/28/2021.  The redundant phrase “wherein the” has been deleted.

Claim Objections
Claims 17 is objected to because of the following informalities:  Claim 17 recites “electromatic irradiation” in line 6 and this appears to be a typographical error.  It is suggested to amend to “electromagnetic irradiation”.  
Claims 62 is objected to because of the following informalities:  Claim 62 recites “a aldehyde” in line 2 and this is grammatically incorrect. It is suggested to amend to “an aldehyde”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112 (2nd Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 4-5, 7-17, 22-44 and 59-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "about" in claim 1 (lines 4,5,7), claim 17 (lines 3,5,8,9), claim 61 (line 2), claim 62 (lines 3,5,11,12), claim 63 (lines 1,2), claim 64 (line 2), claim 65 (line 2), claim 66 (line 2), claim 70 (line 2) and claim 71 (line 2) is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim and the specification between” in claim 1 (lines 4,7), claim 17 (lines 8,9), claim 62 (lines 3,11), claim 63 (line 1) further renders the claims indefinite because the range of the first temperature (in claims 1, 63), second temperature (in claims 1, 17, 62) and first and second time periods (in claim 62) is not clearly defined.  The phrase “between about” renders the claimed ranges indefinite because it is unclear if the range is inclusive of the endpoints recited as “from… to…” or not.  Dependent claims are rejected for the same reasons.  It is suggested to delete the terms “between” and “about” in the claims to obviate this rejection.
Claim 65 recites the limitation "the first aldehyde solution" in line 2. Claims 66, 70 and 71 recite the limitation "the second aldehyde solution" in line 2. Claims 67 and 68 recite “the first and second aldehyde solutions”. Claim 69 recites “the heating step”. Claims 65-71 are further rendered indefinite because there is insufficient antecedent basis for these limitations in claims 65-71. Claims 65-71 depend from base claim 62. However, claim 62 has been amended and limitations pertaining to “a first aldehyde”, “a second aldehyde” and “a heating step” have been deleted. Instant Claim 62 currently 
Appropriate clarification is needed.
Response to Arguments
Applicant’s argue that the skilled artisan would understand the meets and bounds of the term “about” from reading the claims in view of the specification (see remarks filed on 04/28/2021) and argue that a stopwatch may be used to quantifiably measure time and a thermometer to measure temperature (see page 2 second para of remarks filed on 04/28/2021).  These arguments are not persuasive because the term "about" is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree such as the upper limit and the lower limit of variation from the numerical value.  The examiner agrees that one of ordinary skill in the art would know how to measure time with a stopwatch and measure temperature with a thermometer, however, the specification does not define what range of time and temperature are encompassed by the term “about”.  The boundary limits of the first and second temperature, first and second time periods as recited in the instant claims are not clear.  The rejections of the claims under U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4-5, 7-17, 22-36, 38-40, and 59-71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chu (WO 2011/071727; Priority: Dec. 7, 2009; Applicant IDS; Of Record).
Regarding claims 1, 17 and 62, Chu teaches fixation and processing of tissue specimens by submerging tissue specimens in a fixative at a refrigerated cold temperature followed by a step of raising the temperature of the tissue specimens and the fixative with a heating means to fix tissues for preservation (pg. 4 lines 21-29).  Chu teaches 10% neutral buffered formalin (NBF) is a 10 fold dilution of formaldehyde solution in phosphate buffered saline and is used as a cross-linking fixative for routine tissue preservation (pg. 8 lines 10-13).  Chu teaches in aqueous solutions, formaldehyde molecules are hydrated to form methylene glycol and exists in equilibrium 
 In Ex. 3, Chu teaches tissue specimens of 1-4 mm thick were submerged in formalin at 4-25°C until ultrasound irradiation.  In Ex. 3 on page 16, Chu teaches ultrasound is then applied to increase the temperature up to 50-80°C alone or in combination with other heating means. Chu teaches the increased temperature was maintained for 5 to 20 min (pg. 16 line 12-16).  Therefore, the first cold formalin step in Ex. 3 of Chu meets the limitations of immersing the tissue sample in a first aldehyde solution for a first temperature for a first time period to diffuse the first aldehyde solution into an interior region of the sample, wherein the first temperature ranges from between about 0°C to about 10°C (as recited in claim 1) or wherein the first temperature is less than about 10°C (as recited in claims 17 and 62), wherein the tissue sample is not exposed to ultrasonic waves during diffusion of the first aldehyde into the interior of the tissue sample.  The second step of increasing the temperature with ultrasound or other means in Ex. 3 of Chu meets the limitations of heating the sample in a second aldehyde 
Chu does not explicitly teach immersing the tissue sample in a second aldehyde solution pre-heated to a second temperature as recited in claim 1.  However, Chu teaches in the formalin fixation step, the low temperature phase (0-15°C) and the high temperature phase (35-75°C) can be performed in two different chambers each holding a fixative solution (formalin solution) at the relevant preferred temperature (pg. 14 lines 12-15).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to perform the 2-step fixation method of Chu, wherein the cold immersion step (low temperature phase) is performed with a first aldehyde solution in one chamber and the second warm fixation step is performed with a second aldehyde solution that is pre-heated to the high temperature (a second temperature) in a second chamber.
Regarding the limitation “wherein the sample is allowed to warm to the second temperature without an application of ultrasonic irradiation” in claim 62, Chu teaches a cold temperature preferably 4°C to 18°C is applied as a first penetration phase (reads on a first temperature for a first time period) which is followed by a warm cross-linking phase (pg. 8 lines 30 – pg. 9 line 2).  Chu teaches the application of ultrasound or other heating means (microwave heating, infrared heating, ohmic heating and electronic heating) to raise the temperature of the fixative solution/tissue after the cold step (pg. 10, lines 3-6).  Chu teaches cross-linking of the fixative (and therefore tissue processing 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the second high temperature step of the two-step tissue fixation method of Chu and to use microwave heating, infrared heating, ohmic heating and/or electronic heating to warm the aldehyde solution instead of ultrasound energy as taught by Chu.  One of ordinary skill in the art would be motivated to do so because Chu teaches these methods are an alternate method to ultrasound energy to increase temperature of fixative solutions.
Regarding the time for which the tissue is immersed in at the first temperature range (first time period in claim 1, about 2 hours in claim 17, between about 1 hour to about 4 hours in claim 62) and the second temperature range (second time period in claim 1, about 2 hours to about 3.5 hours in claim 17, about 1 hour to about 4 hours in claim 62), Chu teaches penetration time of the formalin into the tissue is dependent on tissue thickness (pg. 10 line 26). Chu teaches for tissue of thickness less than 4mm the cold penetration time is below 60 min (pg. 10 lines 36-31) and for tissues greater than 5 mm in thickness the penetration time can be longer than 2 hrs. (pg. 11 lines 1-2). Chu teaches the hot temperature time can be in the range of 10 min to 6hrs (pg. 11 lines 4-6) and teaches cross-linking temperature (reads on second temperature) and time (reads on second time period) can be adjusted to produce preferred level of cross-linking/modifications (pg. 9 lines 15-16). 
in claims 4,5,65 and reads on the first temperature in the range of 0-10°C in claims 22,63) followed by a second stage at 25°C for 2 hours for a total of 18 hour formalin fixation (pg. 19 lines 9-13; reads on immersed in second aldehyde for about 2 hrs. in claims 61,70).
Since Chu teaches time and temperature of the different immersion steps are result-effective variables, finding the optimum first time period, first temperature, second time period and second temperature in claims 1, 4, 5, 16, 17, 22, 32, 61, 62, 63-66, 70 and 71 would be routine optimization for one of ordinary skill in the art. See MPEP §2144.05 II.
Regarding claims 7-9 and 23-25, Chu teaches 10% neutral buffered formalin (NBF) is a 10 fold dilution of formaldehyde solution in phosphate buffered saline and is used as a cross-linking fixative for routine tissue preservation (pg. 8 lines 10-13). Chu teaches examples wherein tissue is submerged in formalin (Ex .3) or NBF (Ex. 6) in the first cold immersion step (first aldehyde solution).
Regarding claims 10-15 and 26-31, 59, 60, 67 and 68 Chu teaches 10% neutral buffered formalin (NBF) is a 10 fold dilution of formaldehyde solution in phosphate buffered saline and is used as a cross-linking fixative for routine tissue preservation (pg. 8 lines 10-13).  Chu teaches examples wherein tissue is submerged in NBF in the first 
Regarding claim 33, Chu teaches submerging the fixed tissue samples in a dehydrating agent (100% ethanol) and repeating the step at least once (Ex. 3 pg. 16 lines 17-21).
Regarding claim 34, Chu teaches submerging the dehydrated fixed tissue samples in a clearing agent solution (xylene solution) (Ex. 3, pg. 16 lines 23-26).
Regarding claim 35, Chu teaches submerging the tissue samples in melted wax or paraffin after the fixing/dehydrating/clearing steps (Ex. 3, pg. 16, lines 27-30; Ex. 6, pg. 17, lines 16-20).  This would result in a tissue sample being embedded in a wax block.
Regarding claims 36 and 38-40, Chu teaches histological analysis are performed on formalin fixed tissues that are dehydrated, cleared and paraffin embedded tissues (FFPE) in a block (pg. 1 line 18-23).  Chu teaches performing histological analysis such as H&E staining (which stands for hematoxylin and eosin stain) (see Example 7 on pgs. 17,18) and immunohistochemical assays (see Example 9 on pgs. 18,19).  However, in these examples, the tissues are fixed in a single step in formalin either at 4°C or room temperature overnight and then processed in an automatic tissue which performs the steps of dehydration, clearing, and paraffin impregnation (see pg. 9 lines 16-18).  Chu teaches its two-step fixation process comprising a cold formalin fixation followed by a warm formalin fixation achieves standardized tissue preservation (pg. 4 lines 21-30).

Regarding claims 36 and 38, Chu teaches 3 micron sections from the FFPE paraffin blocks were stained by H&E (which stands for hematoxylin and eosin stain) (see Ex. 7, pg. 17 lines 26-30). 
Regarding claims 39 and 40, Chu teaches performing IHC (immunohistochemical) assays to stain for cytokeratin and vimentin (proteins) (see Ex. 9, pg. 18 lines 26-30).
Regarding claim 69, Chu teaches in its 2-step fixation protocol, the cold penetrations step at low temperature can be performed with or without ultrasound (pg. 10 lines 28-29). As discussed above, it would be obvious to perform the high temperature step also without ultrasound and to use an alternative heating means (such as microwave, infrared, ohmic or electronic heating) to increase the temperature to perform the cross-linking reaction.
The teachings of Chu renders claims 1, 4-5, 7-17, 22-36, 38-40, and 59-71 obvious.
Claims 37 and 41-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chu (WO 2011/071727; Priority: Dec. 7, 2009; Applicant IDS; Of  as applied to claims 36 and 39 above, and further in view of Winther (US 2007/0037138; Pub. Feb. 15, 2007; Of Record).
Regarding claim 37, Chu does not teach the histochemical stain comprises a chromogen.  Regarding claims 41-44, Chu does not teach performing IHC assay for detecting posttranslational modifications such as phosphorylation of proteins and in situ hybridization (ISH) assays for detecting RNA on the fixed tissue.
Winther teaches histological assays such as IHC and ISH assays are performed on FFPE tissue sections (par [0009]) to detect entities such as proteins and RNA (ISH assay) (par. [0005], [0008]).  Winther teaches post translational modifications on proteins such as phosphorylation of HER2 can be detected (par. [0268]).  Winther teaches histochemical staining by exposure to chromogen substrates is performed on FFPE tissue sections (par. [0009,0025,0381]).  Winther teaches the exposure to the chromogen substrate is to detect the secondary antibody (Ex. 4, par. [0380,0710]).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the methods of Chu and further perform histological analysis such as histochemical staining with a chromogen, IHC staining for phosphorylation of proteins and ISH assay for detection of RNA as taught by Winther on the FFPE tissue of Example 3 of Chu.  One of ordinary skill in the art would be motivated to do so because Winther teaches such analysis is done on FFPE tissue sections and one of ordinary skill in the art is combining prior art elements according to known techniques to yield predictable results.
The combination of Chu and Winther renders claims 37 and 41-44 obvious.

Response to Arguments
Applicant's arguments filed on 04/28/2021 have been fully considered but they are not persuasive. Claims 1, 17 and 62 have been amended to recite that the tissue sample is not exposed to ultrasonic waves during the step of diffusing the first aldehyde into the tissue.  Applicants argue that Chu always requires the application of ultrasonic waves during the diffusion of the fixative into the tissue specimen and that the rejections of the claims over Chu should be withdrawn (see page 2 para. 1-2 of remarks filed on 04/28/2021).  These arguments are not persuasive because, in Ex. 3 on page 16, Chu teaches tissue specimens of 1-4 mm thick were submerged in formalin at 4-25°C until ultrasound irradiation. In Ex. 3, Chu teaches ultrasound is then applied to increase the temperature up to 50-80°C alone or in combination with other heating means. Chu teaches the increased temperature was maintained for 5 to 20 min (pg. 16 line 12-16). Therefore, the first cold formalin step in Ex. 3 of Chu meets the limitations of immersing the tissue sample in a first aldehyde solution for a first temperature for a first time period to diffuse the first aldehyde solution into an interior region of the sample, wherein the tissue sample is not exposed to ultrasonic waves during diffusion of the first aldehyde into the interior of the tissue sample.
Applicants argue that claim 62 has been amended to recite that the tissue sample is allowed to warm to the second temperature without application of ultrasonic irradiation. Applicants argue that Chu teaches application of ultrasonic waves during the second step (see remarks filed on 04/28/2021 page 2 para. 3).  This argument is not persuasive because, even though Chu teaches ultrasound in a preferred method for increasing the temperature in the second step in its fixation protocol, Chu also teaches 
Applicants argue that Chu does not teach or suggest all values/ranges of the recited first temperature (less that about 10°C), first time period (about 2 hours), second temperature (about 22°C to about 50°C) and second time period (about 1 hour to about 4 hours) (see page 2 of remarks last para.) in a single method.  Applicants also argue that applicants have proffered evidence of unexpected results of greater retention of antigenicity as compared to other fixation protocols.  Applicants argue that data in Ex. 15, 17, 21, 23 and Fig. 11A-E, 13, 17 and 19 illustrate the instantly claimed dual temperature fixation protocol resulted in significantly more pAKT retention as compared to a standard 24hour formalin fixation process (see remarks page 3 first para.).
.
In response to applicant's argument that the instant dual temperature fixation protocol allows for greater retention of antigenicity as compared to other fixation protocols such as a standard 24-hour fixation process and that this is unexpected, the examiner contends that applicants have compared the instant method to a standard formalin fixation process and not the dual temperature fixation process of Chu which is the closest prior art. As discussed above, Chu also teaches a two-phase formalin fixation process in which the fixative diffuses into the tissue sample during the first phase at a first temperature (cold temperature), and the fixative is cross-linked in the second phase during which the temperature is increased. Chu teaches the same fixative (formalin) and teaches ranges of the temperatures and time periods which lie in, overlap or touching the claimed temperature ranges for the first temperature/time period and the second temperature/time period and teaches the temperature ranges with sufficient specificity (Ex. 3,6,10). Therefore, the methods of Chu would also result in increased retention of antigenicity and this observation does not rise to the level of unexpected results. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657